Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 6 May 1807
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                        
                            Monsieur le Président,
                            
                            Paris 6 May 1807.
                        
                        J’ai l’honneur de vous envoyer un petit recueil de mémoires, ou deux exemplaires de ce Recueil l’un pour
                            vous; l’autre pour la société philosophique.
                        L’édition des oeuvres de Mr. Turgot n’est pas finie et retarde le tems où je pourrai rapporter à votre
                            République le tribut de mon Zêle et de nos derniers travaux.
                        Comme fidele Américain, et inaltérable ami de la liberté, j’ôse recommander à votre sagesse d’augmenter vos
                            moyens de défense. Je vois par des Etats qui ont été publiés que vous n’avez point assez de canon, ni de Fusils de guerre.—ceux-ci peuvent être achetés en Europe. Vous avez des mines de cuivre: Faites les exploiter, et fondez du canon. La guerre
                            actuelle est dans l’artillerie.
                        Vous avez pensé avec raison à militariser davantage une partie de votre milice. Mettez
                            y votre activité: que la vaillance patriotique ne soit pas dénuée de la science des manoeuvres, et de cette facilité dans
                            le maniement des armes qui ajoute à la confiance.
                        Une bonne milice n’est pas redoutable à la liberté. On ne la séduit pas: on ne la conduit pas aux guerres
                            civiles comme les standing armies.
                        mais on peut et l’on doit la mettre à portée de soutenir avec égalité d’abord, avec avantage et avec gloire
                            enfin, une suite de combats contre des Troupes réglées, même nombreuses et puissantes.
                        L’Artillerie est indispensable, et sa mobilité aussi. Les positions de l’Artillerie peuvent être décisives.
                            Mais il faut à son appui une excellente Infanterie pour que l’Artillerie ne risque pas d’être enlevée.
                        Si la guerre vous arrivait sur votre territoire avant que vous ayiez pu avoir une quantité suffisante de bons
                            fusils, on peut en épargner un tiers et former une infanterie très redoutable en ne donnant les fusils qu’aux meilleurs
                            tireurs, et formant le troisieme rang de Piquiers dont l’arme ne coute presque rien, et déborde d’un pied ou d’un pied et
                            demi les premieres bayonnetes.–On ne perd pas de l’utilité du feu parcequ’il n’y a pour lors que les moins exercées qui
                            l’emploient, et l’on gagne dans le croisement du Fer l’avantage de sa longueur.
                        Il est horrible d’avoir à penser à ces choses.—Mais comment conserverait–on les brebis et les agneaux, si
                            l’on ne pouvait opposer aux loups des chiens fidels, instruits, intrépides?
                        La bassesse et la folie d’Aaron Burr font horreur.
                        Votre courage contre l’Angleterre vous honore.
                        Continuez d’être indépendans de tout le reste de l’univers.
                        Votre nation et votre Patrie sont l’asyle et l’espoir du monde entier. 
                  Salut et respect.
                        
                            Dupont (de Nemours)
                        
                        
                            Il m’est consolant de penser que mon fils d’Eleutherian Mill peut contribuer
                                efficacement à votre défense.
                            Je regrette bien que son Frere n’ait pas dès le commencement concentré ses efforts vers la culture; et
                                que la suite des circonstances m’ait ramené en Europe.—Mais ce ne sera pas pour toujours.
                        
                    